Citation Nr: 9910617	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  98-05 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
November 1945.  He died on November [redacted], 1977; 
the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1998 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for the 
cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1977, over 22 
years after service.  The death certificate identifies the 
immediate cause of death as cardiac arrest that was due to 
metastatic carcinoma that was due to carcinoma of the lungs.

2.  At the time of the veteran's death, the veteran had no 
service-connected disabilities.

3.  The competent medical evidence shows that the veteran's 
death was caused by carcinoma of the lungs.  There is no 
competent medical evidence that the veteran had carcinoma of 
the lungs or nicotine dependence during active service, that 
carcinoma of the lungs was compensably manifested within one 
year after active service, or that carcinoma of the lungs was 
otherwise related to active service, including smoking 
cigarettes in service.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records reveal that on entrance examination 
the veteran reported that he had had pneumonia in 1925; a 
physical examination revealed that his lungs were normal.  
From April 1942 to May 1942, the veteran was hospitalized for 
the following: (1) acute, catarrhal cholangitis, with an 
undetermined cause; and (2) valvular heart disease and mitral 
insufficiency, which existed prior to service.  During that 
hospitalization, the veteran reported that he had a half a 
pack a day smoking habit.  The veteran underwent his 
separation examination in November 1945.  The lungs were 
normal, and a chest x-ray revealed no significant 
abnormalities.  Nicotine dependence was not diagnosed.  

On January 13, 1977, a private doctor indicated that the 
veteran most likely had a pulmonary neoplasm and arrangements 
for hospitalization were made.  The impression was left sided 
pulmonary infiltrate - rule out malignancy; chronic 
bronchitis; and sinusitis, by history.  

From January 16, 1977 to February 9, 1977, the veteran was 
hospitalized at the Scott and White Memorial Hospital.  On 
the discharge summary, it was noted that the veteran had a 
history of dyspnea, cough, and malaise, starting in September 
1976.  A left-sided pulmonary infiltrate was discovered at a 
work-up at a Waco hospital.  A thoracotomy was recommended, 
and the veteran came to the Scott and White Memorial Hospital 
for a second opinion.  A previous course of antibiotics had 
not changed the infiltrate.  The veteran reported that he had 
been a heavy smoker and that he quit in December 1976 when he 
was hospitalized in Waco.  The treatment records reveal that, 
on January 17, 1977, the veteran reported that in August 1976 
he noticed that he had an increase in shortness of breath.  
His social history included a one to two pack per day use of 
tobacco products for the past 40 years.  The impression on 
that day was rule out carcinoma.  On January 24, 1977, the 
veteran underwent a mediastinoscopy, biopsies of the 
mediastinum, an exploratory left thoracotomy, and biopsies of 
the diaphragmatic pleura.  The diagnosis was metastatic, 
mucous producing adenocarcinoma of the left lung, with 
metastasis to the visceral and parietal pleura and to the 
pericardial fat pad and diaphragmatic pleura.  After the 
appropriate biopsies, the cancer was felt to be inoperable; 
therefore, no resection was done.  The final hospital 
diagnoses were metastatic, mucous producing adenocarcinoma of 
the left lung, with pleural and pericardial metastasis; and 
chronic bronchitis.  For the remainder of February 1977, the 
veteran received outpatient radiotherapy to the involved 
area, to include approximately 3,500 rads tumor dose over 
three weeks.

From September 3, 1977 to September 16, 1977, the veteran was 
hospitalized at the Lake Whitney Medical Center for deep 
thrombophlebitis of the left leg and metastatic carcinoma 
from the lungs.  The veteran was hospitalized again at the 
Lake Whitney Medical Center from November 15, 1977 to 
November [redacted], 1977, the date of his death.  The hospital has 
reported that the actual medical records have been destroyed; 
however, data from the hospital indicates that the terminal 
hospitalization resulted in the following diagnoses: cardiac 
arrest, carcinoma of the lungs with metastasis, ischemia to 
the feet, and gangrene of the right toes.

The death certificate indicates that the veteran died on 
November [redacted], 1977.  The immediate cause of death 
was cardiac arrest due to metastatic carcinoma due to 
carcinoma of the lungs.  An autopsy was not performed. 

In June 1997, the appellant submitted a tobacco products use 
history questionnaire.  The appellant reported that the 
veteran had not used any tobacco products prior to service, 
but that he smoked cigarettes during service.  The appellant 
indicated that the veteran started using tobacco products in 
1941 and that he was 20 years old at that time.  She reported 
that he smoked cigarettes every day during service.  The 
appellant indicated that the veteran smoked cigarettes every 
day after service and that he did not discontinue the use of 
tobacco products at any time.

In a September 1997 statement, the appellant indicated that 
the submitted private medical records showed that the veteran 
had "dependence of nicotine."  She also said that the 
veteran's service medical records indicated that he started 
using tobacco products during service.  

In her February 1998 notice of disagreement, the appellant 
said that the veteran was a drill sergeant when he was 
released from service.  She indicated that the veteran was 
told to smoke cigarettes, which were provided to him, in 
order to "calm himself down."  She asserted that he was 
ordered to tell all his recruits to smoke cigarettes.  She 
said, "Because cigarettes were not found to be addictive 
until many years later, he was not aware of the dangers 
smoking caused."  

In her March 1998 VA Form 9, the appellant reiterated that 
the veteran was issued cigarettes while in service and that 
he was told to smoke them to "calm down."  She indicated 
that the veteran, a former drill sergeant, was told to tell 
all of his recruits that they were to smoke cigarettes.  The 
appellant repeated her assertion that the veteran did not 
smoke before he entered service.  She indicated that the 
veteran "developed the habit from then until shortly before 
he died in 1977."  She said, "The hazards of smoking was 
(sic) not known then and because they were provided in 
service, I believe that his death was service connected."

Legal Criteria

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has defined a well-grounded claim 
as a claim that is plausible.  In other words, a well-
grounded claim is meritorious on its own or capable of 
substantiation.  If the claim is not well grounded, the 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the appellant has 
not submitted evidence of a well-grounded claim, there is no 
duty to assist her in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death; rather, it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  If a veteran had 90 days or more of 
service during wartime and if carcinoma is manifested to a 
compensable degree within one year following discharge from 
service, the disorder will be considered to have been 
incurred in service.  This is a rebuttable presumption.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1998).  In 
order to show that a disability is proximately due to or the 
result of a service-connected disease or injury, the 
appellant must submit competent medical evidence showing that 
the disabilities are causally-related.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Court has held that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Two VA General Counsel Precedent Opinions are also applicable 
in this matter. 
In VAOPGCPREC 2-93, the General Counsel stated that direct 
service connection of a disability or death may be granted if 
the evidence establishes that an injury or disease resulted 
from tobacco use in the line of duty during active service.

In VAOPGCPREC 19-97, the General Counsel held that service 
connection could be granted on a secondary basis under 
38 C.F.R. § 3.310(a) if the following three conditions were 
met: Specifically, the VA General Counsel found that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service-connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97 (O.G.C. 
Prec. May 1997).

Additionally, on the issue of proximate cause, if it is 
determined that, as a result of nicotine dependence acquired 
in service, a veteran continued to use tobacco products 
following service, adjudicative personnel must consider 
whether there is a supervening cause of the claimed 
disability or death which severs the causal connection to the 
service-acquired nicotine dependence. Such supervening causes 
may include sustained full remission of the service- related 
nicotine dependence and subsequent resumption of the use of 
tobacco products, creating a de novo dependence, or exposure 
to environmental or occupational agents. VAOPGCPREC 19-97 
(May 1997).

In the May 1997 General Counsel Opinion discussed above, it 
was noted that in a May 5, 1997, memorandum, the Under 
Secretary for Health, relying upon the criteria set forth in 
VAOPGCPREC 67-90 (O.G.C. Prec. 67-90), stated that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  The General Counsel made the following statement: 
assuming the conclusion of the Under Secretary for Health 
that nicotine dependence may be considered a disease for 
compensation purposes is adopted by adjudicators, secondary 
service connection may be established, under the terms of 38 
C.F.R. § 3.310(a), only if a veteran's nicotine dependence, 
which arose in service, and resulting tobacco use may be 
considered the proximate cause of the disability or death 
which is the basis of the claim. VAOPGCPREC 19-97 (May 1997).  
The General Counsel also indicated that, on the issue of 
proximate cause, if it is determined that, as a result of 
nicotine dependence acquired in service, a veteran continued 
to use tobacco products following service, then adjudicative 
personnel must consider whether there is a supervening cause 
of the claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.  Such 
supervening causes were said to include sustained remission 
of the service-related nicotine dependence and subsequent 
resumption of the use of tobacco products, creating a de novo 
dependence; or exposure to environmental or occupational 
agents after being discharged from the military. 

Further, in a July 24, 1997, memorandum, VA's Under Secretary 
for Benefits set forth additional guidance for the 
adjudication of claims involving the use of tobacco products 
while on active duty. USB Letter 20-97-14 (July 24, 1997). 
Included in this memorandum was discussion of additional 
development to be accomplished upon receipt of a well-
grounded claim.  For claims alleging a direct link between 
tobacco use in service and a current disability, the claimant 
must provide the following to well ground a claim: medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service.  For claims alleging secondary service 
connection for a current disease on the basis of nicotine 
dependence acquired in service, the claimant must provide the 
following to well ground a claim: medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between the current disability and the nicotine dependence.  
Specifically, medical evidence that nicotine dependence arose 
in service may consist of a current diagnosis of nicotine 
dependence along with a physician's opinion with respect to 
that dependence having originated in service.




Analysis

There is no competent evidence that the veteran had carcinoma 
of the lungs in service or within one year after service.  
Service medical records do not contain any complaints or 
findings of lung cancer.  On separation examination, the 
lungs were normal.  In fact, the veteran first complained of 
dyspnea, cough, and malaise in September 1976, almost 21 
years after active service, and carcinoma of the lungs was 
diagnosed in January 1977, over 21 years after active 
service.

Nevertheless, the nub of the appellant's argument is that the 
veteran's lung cancer was due to smoking cigarettes in 
service.  Therefore, to well ground this claim, there must be 
competent medical evidence of either (1) nicotine dependence 
that began in active service and that is related to the cause 
of the veteran's death; or 
(2) a relationship between the cause of death and smoking 
cigarettes in service.  The appellant alleges that the 
veteran began smoking in active service and, in the June 1997 
questionnaire, she said that the veteran started smoking 
cigarettes in 1941 when he was 20 years old.  However, the 
veteran did not enter service until October 1941, and he was 
21 years old at that time.  Regardless of when the veteran 
started smoking, service medical records indicate that he had 
a half a pack a day smoking habit.  However, there is still 
no competent evidence of nicotine dependence in, or even 
after, active service.  Nicotine dependence was not diagnosed 
in service, and although the private medical records note a 
40-year history of smoking, nicotine dependence was not 
diagnosed.  The Board has reviewed the appellant's September 
1997 statement in which she indicated that the submitted 
medical records show that the veteran had nicotine 
dependence.  While the appellant is competent to report 
symptoms, her statement is not competent evidence of a 
medical diagnosis of nicotine dependence.  Espiritu, 2 Vet. 
App. at 494-95.  Even if the veteran had nicotine dependence 
and even if the nicotine dependence was related to the cause 
of death, there is still no competent medical evidence that 
nicotine dependence originated in service. 

Furthermore, there is no competent evidence that the cause of 
the veteran's death was otherwise related to active service, 
including smoking cigarettes during service.  The private 
medical records do not indicate that the carcinoma of the 
lungs was due to smoking cigarettes.  Even if the lung cancer 
was due to smoking cigarettes, there is no indication from 
the medical records that it was due to smoking cigarettes in 
service as opposed to smoking cigarettes after service.  
Although the appellant argued in her March 1998 VA Form 9 
that smoking cigarettes in service was related to the cause 
of the veteran's death, she is not shown to be qualified to 
determine the etiology of a medical condition.  Thus, her 
assertion is not competent medical evidence for purposes of 
well grounding this claim.  Id.

In short, there is no competent evidence to establish a 
relationship between the cause of the veteran's death and 
service.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
Therefore, the claim for entitlement to service connection 
for the cause of the veteran's death is not well grounded.

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the 
development of evidence only when the appellant has reported 
the existence of evidence which could serve to cause the 
claim to be well-grounded.  The facts and circumstances of 
this case are such that no further action is found to be 
warranted.  In two letters, one in June 1997 and the other in 
September 1997, the RO informed the appellant of the medical 
evidence needed to well ground her claim.


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

